Citation Nr: 1409166	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  06-29 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for cold injuries, claimed as numbness in the toes and feet.

3.  Whether there is clear and unmistakable error (CUE) in the April 2005 rating decision that denied service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to October 1991. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for bilateral hearing loss and cold injuries.  In September 2005, the Veteran raised a claim of CUE in the April 2005 rating decision that denied service connection for bilateral hearing loss, and the RO adjudicated that claim in the July 2006 statement of the case.  

The issues of entitlement to service connection for residuals of a cold injury and for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's left ear hearing loss was caused by acoustic trauma sustained during active service.

2.  The April 2005 rating decision on appeal that denied service connection for bilateral hearing loss is not final.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

2.  The April 2005 rating decision denying service connection for bilateral hearing loss is not a final decision and not subject to a revision based on CUE.  38 U.S.C.A. § 5109A(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 2000 is not applicable to the issue of clear and unmistakable error.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims). 

As the Board is granting the claim for service connection for left ear hearing loss, no further notice is required with regard to that claim.

II.  Analysis

Left Ear Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.307  and 3.309(a), credible lay evidence of continuous symptoms may establish service connection.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013). 

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his current left ear hearing loss was caused by acoustic trauma sustained in service.  He states that during service he was exposed to small arms fire, heavy artillery, mortars, grenades, helicopters, and air plane engines.  The Veteran's service separation papers reflect that he served for twenty years in the military police.  Service treatment records demonstrate that in May 1991, the Veteran was diagnosed with moderate sensorineural hearing loss at 6000 Hertz in the right ear and mild to moderate sensorineural hearing loss from 3000 Hertz to 8000 Hertz in the left ear.  He was noted to have a history of noise exposure.  He also suffered from tinnitus.  However, he had no complaints related to his hearing.  While this record shows a diagnosis of hearing loss, the thresholds did not meet the criteria to be considered a disability by the VA.  See 38 C.F.R. § 3.385 (2013).  

On September 1992 VA examination, the Veteran reported hearing loss for about ten months.  Auditory examination then and on January 2005 VA examination did not show hearing loss to meet the criteria to be considered a disability by the VA in either ear.  See 38 C.F.R. § 3.385 (2013).

In September 2005, the Veteran's private physician submitted a statement that the Veteran noticed hearing loss initially in the military.  At the time, he had ringing in the ears.  A review of his current audiogram showed a type of hearing loss pattern that was consistent with loud noise exposure found in military service.  

On October 2009 VA examination, the Veteran was found to have left ear hearing loss that meets the criteria to be considered a disability by the VA.  His right ear hearing loss did not meet that criteria.  The examiner concluded that because noise exposure in service, including noise-induced hearing loss, occurred immediately, and there was no scientific support for delayed onset noise-induced hearing loss months or years after the event, and given the Veteran's history of hearing thresholds that did not meet the criteria for a disability on separation from service, his current left ear hearing loss was less likely than not related to his service. 

In this case, in resolving the benefit of the doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left ear hearing loss was sustained in service.  First, the Board finds that the Veteran's report of in-service acoustic trauma is consistent with his circumstances of service, as noted in his service personnel records.  The Board also places probative weight on the evidence of high threshold hearing loss and a diagnosis of hearing loss on 1991 separation examination, as well as the Veteran's consistent and credible reports of hearing loss since separation.  Specifically, one year later, in 1992, he reported hearing loss that dated back to his service.  Finally, the September 2005 private medical opinion supports the Veteran's claim and is competent medical evidence.  On the other hand, the October 2009 negative VA opinion did not discuss the diagnosis of hearing loss on separation examination, evidence that is supportive of the Veteran's claim, and thus the opinion is less probative.

Thus, the Board finds that the competent, credible, and probative evidence of record supports the Veteran's claim that his current left ear hearing loss was caused by his service.  In that regard, there is no indication that the Veteran's testimony lacks credibility; rather, his statements of hearing loss in service and following service have remained consistent for many years.

Therefore, resolving all reasonable doubt in favor of the Veteran as is required by law, the Board concludes that it is at least as likely as not that the Veteran incurred left ear hearing loss as a result of his active duty.  In this case, service incurrence has been shown by satisfactory lay evidence, consistent with the injuries sustained while on active service, a diagnosis of hearing loss in service, and continuity of the disability since his discharge from service, as well as a positive medical opinion.  Therefore, service connection for left ear hearing loss is warranted.  38 U.S.C.A. § 5107(b)(West 2002); 38 C.F.R. § 3.102 (2013).



CUE

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a). 

The Veteran alleges that the April 2005 rating decision that denied service connection for bilateral hearing loss contains CUE because the RO did not give adequate consideration to a private physician's opinion in support of his claim, and because he had hearing loss within one year of separation of service.  However, the April 2005 rating decision is currently on appeal and is not final, thus CUE cannot be found in that decision as a matter of law. 

Accordingly, because a CUE claim cannot be based on a non-final decision, there remain no allegations of errors of fact or law for appellate consideration regarding CUE in the RO's April 2005 rating decision.  See Tetro v. Gober, 14 Vet. App. 100, 107 (2000); Link v. West, 12 Vet. App. 39, 45 (1998) (finding that RO decisions rendered non-final by a timely appeal to the Board are not, as a matter of law, subject to CUE claims); see also 38 U.S.C.A. § 7105(c) (West 2002).  Therefore, the Board does not have jurisdiction to review the purported appeal for CUE and thus, this appeal must be dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002). 


ORDER

Service connection for left ear hearing loss is granted.

The appeal regarding whether the April 2005 rating decision, which denied service connection for bilateral hearing loss, should be revised or reversed on the grounds of CUE is dismissed.

REMAND

Additional development is necessary prior to further disposition of the claims for service connection for right ear hearing loss and for cold injuries.

With regard to right ear hearing loss, the most recent VA examination is dated in 2009, over five years ago.  Thus, in light of the above grant of service connection for left ear hearing loss, the Board finds that a more recent examination of the Veteran's right ear hearing is necessary to fairly and accurately decide his claim. 

With regard to the Veteran's claim for service connection for residuals of a cold injury, a VA examination and opinion must be obtained.  In that regard, service treatment records demonstrate that in January 1987, the Veteran reported having soreness and numbness in both feet, especially in the morning, for the previous year.  The assessment was chronic foot pain.  An x-ray showed bilateral calcaneal spurs.  In February 1987, he reported pain and numb feet for four days.  He stated that his feet were cold in the field, but he did not think that they were injured.  He denied that the pain was related to cold weather.  His extremities were warm.  The assessment was bilateral numb toes, unknown etiology, possible Raynaud's phenomenon.  

Post-service treatment records reflect that in July 2005, the Veteran was assessed to suffer from diabetes mellitus with acquired pes planus.  In September 2005, he was noted to have diabetic peripheral neuropathy in the feet, more severe in the right foot, as well as claw toe deformities in both feet.  On October 2006 VA examination, the Veteran reported that since 1991, he had no feeling in his right big toe.  He was noted to have dystrophic toenails, worse on the right side.  The toes were cool to touch.  There were decreased touch and pinprick sensation over the right big toe only.  The diagnosis was history of frostbite in the right big toe.  However, an August 2010 VA examination states that the Veteran had decreased sensation in his right and left great toes that was diabetic in origin.  In light of this conflicting evidence, the Board finds that another VA examination is necessary to determine whether the Veteran suffers from residuals of a cold injury of either foot related to his service.


Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any new or current records relating to his contended cold injuries of the feet and right ear hearing loss.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records.

2. Schedule the Veteran for a VA examination to determine whether the Veteran currently suffers from right ear hearing loss that meets the requirements under 38 C.F.R. § 3.385 (2014) .  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current cold injury of the feet.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent probability) that any current cold injury of the right or left foot is related to the Veteran's period of service.  The examiner should discuss the Veteran's contentions that he has experienced pain and numbness in his feet since service, as well as the medical records which indicate either that he suffers from the residual of a cold injury over his right big toe or that his toe symptoms are related to his diabetes mellitus.  Complete detailed rationale should be provided for all provided opinions and conclusions.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for service connection for right ear hearing loss and for residuals of a cold injury to the feet should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


